DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was filed on 07/18/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 52-54, 56-58, 62-63, 65-66, and 70-71 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 32, 11, 9, 10, 14-15, 17, 21, 24, and 23, respectively, of U.S. Patent No. 11,371,355.  Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are broader in at least one aspect.
Application Claim 52
Patent Claim 1
A rotor for a turbine system

A turbine blade

A distal end

A proximal end closer to an axis of rotation of the rotor than the distal end

The turbine blade has a longitudinal dimension extending from the proximal end to the distal end

The turbine blade is configured such that fluid flow along the longitudinal dimension induces rotation of the rotor
A turbine component, comprising a turbine blade configured to be incorporated into a rotor of a turbine

A distal end 

A proximal end closer to an axis of rotation of the rotor than the distal end when the turbine blade is incorporated into the rotor


The turbine blade has a longitudinal dimension extending from the proximal end to the distal end

The turbine blade is configured such that, when incorporated into the rotor, fluid flow along the longitudinal dimension induces rotation of the rotor



Thus, it is apparent, for the broadening aspect, that patent claim 1 includes features that are not in application claim 52.  Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Since application claim 52 is anticipated by patent claim 1, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then application claim 52 is obvious over patent claim 1 with respect to the broadening aspect.
For dependent Claims 53-54, 56-58, 62-63, 65-66, and 70-71, the recited limitations are contained in patent Claims 5, 32, 11, 9, 10, 14-15, 17, 21, 24, and 23, respectively.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 52-53, 55, 62-65, 67, 69-70 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fogarty (US Patent No: 9,199,718).
Regarding Claim 52: Fogarty discloses a rotor for a turbine system (Column 3, Lines 21-23.  The system comprises a turbine blade (10) comprising a distal end (134); and a proximal end (21) closer to an axis of rotation of the rotor than the distal end; wherein the turbine blade has a longitudinal dimension (Figure 1, vertical dimension) extending from the proximal end to the distal end; and wherein the turbine blade is configured such that fluid flow along the longitudinal dimension induces rotation of the rotor (Column 1, Lines 13-15).
Regarding Claim 53: Fogarty discloses the rotor of Claim 52, wherein the turbine blade has a thickness dimension and a lateral dimension perpendicular to the thickness dimension and the longitudinal dimension, and wherein the turbine blade is configured such that fluid flow along the lateral dimension induces rotation of the rotor (Figure 2).
Regarding Claim 55: Fogarty discloses the rotor of Claim 52, wherein the rotor has a single turbine blade (Column 2, Lines 8-9).
Regarding Claim 62: Fogarty discloses the rotor of Claim 52, wherein the turbine blade comprises a leading edge (120), a trailing edge (122), and a vane (20, 30) extending from the leading edge to the trailing edge (Figure 1).
Regarding Claim 63: Fogarty discloses the rotor of claim 62, wherein the vane has a first width at a first distance (at cross section 8B) and a second width at a second, greater distance (at cross section 8E) along an axis of the vane from the leading edge toward the trailing edge, wherein the first width is greater than the second width (Figure 1).
Regarding Claim 64: Fogarty discloses the rotor of Claim 63, wherein a width of the vane decreases monotonically along an axis of the vane from the leading edge toward the trailing edge (Figure 1).
Regarding Claim 65: Fogarty discloses the rotor of Claim 52, wherein at least a portion of the turbine blade is in the shape of a maple seed (Figure 1; Column 1, Lines 8-11).
Regarding Claim 67: Fogarty discloses a turbine system (Figures 1 & 13) comprising the rotor of Claim 52, wherein the turbine system is configured to convert mechanical energy from a moving fluid to a different form of energy (Column 2, Lines 19-21).
Regarding Claim 69: Fogarty discloses a turbine system comprising the rotor of Claim 52, wherein the turbine system is configured such that rotation of the rotor is caused by the flow of a fluid in a direction perpendicular to the axis of rotation of the rotor (Column 1, Lines 13-15).
Regarding Claim 70: Fogarty discloses a turbine system comprising the rotor of Claim 52, wherein the turbine system is part of a wind turbine (Column 1, Lines 7-11; Column 2, Lines 17-18).
Claim(s) 52, 54, 56-58, 68, and 71-73 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keir (US Patent No: 8,801,386).
Regarding Claim 52: Keir discloses a turbine system rotor (Figure 5) comprising a turbine blade (Figures 11 & 14, No. 24), the turbine blade comprising a distal end (28); and a proximal end (27) closer to an axis of rotation of the rotor than the distal end; wherein the turbine blade has a longitudinal dimension (Figure 2, vertical dimension) extending from the proximal end to the distal end; and wherein the turbine blade is configured such that fluid flow along the longitudinal dimension induces rotation of the rotor (Column 6, Lines 22-23).
Regarding Claim 54: Keir discloses the rotor of Claim 52, wherein the turbine blade is a first turbine blade, and the rotor comprises a second turbine blade incorporated into the rotor (Figures 5, 11, & 14).
Regarding Claim 56: Keir discloses the rotor of Claim 52, wherein the rotor comprises a hub (Figure 14, No. 12 & 14), and where the turbine blade is attached to and extends from the hub (Figure 11).
Regarding Claim 57: Keir discloses the rotor of Claim 52, wherein the rotor comprises a hub (Figure 14, No. 12), and wherein the hub is hollow (Figure 14).
Regarding Claim 58: Keir discloses the rotor of claim 52, wherein the rotor comprises a hub (12) having an exterior surface, and wherein less than or equal to 90% of a volume bound by the exterior surface of the hub is occupied by solid material (Figure 14 – the hub 12 is mostly hollow).
Regarding Claim 68: Keir discloses a turbine system comprising the rotor of Claim 52, wherein the turbine system is configured such that rotation of the rotor is caused by the flow of a fluid in a direction parallel to the axis of rotation of the rotor (Figures 11 and 13 – fluid flow through the system 10 is parallel to the axis of rotation of the rotor).
Regarding Claim 71: Keir discloses a turbine system comprising the rotor of Claim 52, wherein the turbine system is part of a hydroturbine (Figures 11 & 13; Column 1, Lines 18-21).
Regarding Claim 72: Keir discloses the turbine system of Claim 71, wherein the hydroturbine comprises an anchor point, wherein the anchor point is buoyant (Column 9, Lines 12-14).
Regarding Claim 73: Keir discloses the turbine system Claim 71, wherein the hydroturbine comprises an anchor point, wherein the anchor point is anchored to the ground (Column 10, Lines 19-22).
Claim(s) 52, 54, 59-61, and 74 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holstein (US Patent No: 8,952,559).
Regarding Claim 52: Holstein discloses a rotor for a turbine system (Figure 4, No. 2), comprising a turbine blade (2.2) comprising a distal end; and a proximal end closer to an axis of rotation of the rotor than the distal end (Figure 4); wherein the turbine blade has a longitudinal dimension extending from the proximal end to the distal end; and wherein the turbine blade is configured such that fluid flow along the longitudinal dimension induces rotation of the rotor (Column 2, Lines 62-65).
Regarding Claim 54: Holstein discloses the rotor of Claim 52, wherein the turbine blade is a first turbine blade, and the rotor comprises a second turbine blade incorporated into the rotor (Figure 4).
Regarding Claim 59: Holstein discloses the rotor of Claim 52, wherein the rotor comprises an exterior structure (1, 2.4, 4), and the distal end of the turbine blade is attached to the exterior structure (Figure 4).
Regarding Claim 60: Holstein discloses the rotor of Claim 59, wherein the exterior structure comprises a cylinder (Figure 4 – structure 1 comprises a cylinder).
Regarding Claim 61: Holstein discloses the rotor of Claim 59, wherein the rotor lacks a hub (Figure 4).
Regarding Claim 74: Holstein discloses a hydroturbine system comprising a turbine blade (2.2), wherein at least a portion of the turbine blade is in the shape of a maple seed (Figure 4 – the distal end of the blade juts out the same way as a maple seed), and the hydroturbine system is configured to convert mechanical energy from moving water to a different form of energy (Column 1, Lines 15-16 & 64-65).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fogarty in view of Watts (US Patent No: 9,140,233).
Regarding Claim 66: Fogarty discloses the turbine component of Claim 52, wherein the turbine blade has a thickness dimension and a lateral dimension perpendicular to the thickness dimension and the longitudinal dimension; however, Fogarty fails to disclose at least 50% of cross-sections of the turbine blade within 10% of a distance from the proximal end to the distal end of the turbine blade, taken along a plane parallel to the thickness dimension and the lateral dimension of the turbine blade, having a positive camber.
Watts teaches a turbine blade (Figures 2-3), wherein at least 50% of cross- sections of the turbine blade within 10% of a distance from a proximal end (240) to a distal end (202) of the turbine blade, taken along a plane parallel to the thickness dimension and the lateral dimension of the turbine blade, having a positive camber (Figure 3 – cross section throughout the blade has a positive camber; Column 10, Lines 66-67; Column 11, Lines 1-2).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make at least 50% of cross-sections of the turbine blade of Fogarty within 10% of a distance from the proximal end to the distal end of the turbine blade, taken along a plane parallel to the thickness dimension and the lateral dimension of the turbine blade, with a positive camber, as taught by Watts, for the purpose of providing the blade with high efficiency (Column 6, Lines 41-46).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564. The examiner can normally be reached M-F 8:30 AM-6 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL L SEHN/Primary Examiner, Art Unit 3745